IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Eric Alexis and Joan Alexis,                  :
                   Appellants                 :
                                              :
               v.                             :
                                              :
Frank Montaro                                 :
Ronald Koldjeski                              :
Lackawanna County T.C.B.                      :    No. 558 C.D. 2019
Lackawanna County                             :    Submitted: April 24, 2020


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                         FILED: May 22, 2020

               Eric and Joan Alexis (collectively, the Alexises) appeal, pro se, from the
Lackawanna County Common Pleas Court’s (trial court) January 31, 2019 order
sustaining the preliminary objections (Preliminary Objections) filed by Ronald
Koldjeski (Koldjeski),1 Lackawanna County (County) and the County Tax Claim
Bureau (Bureau) (collectively, Koldjeski), and dismissing the Alexises’ Emergency
Complaint to Quiet Title filed against Koldjeski, Frank Montaro (Montaro) and
Lynott Kurt2 (Complaint). The sole issue before this Court is whether the Alexises
waived all issues on appeal by failing to file their Concise Statement of Errors
Complained of on Appeal pursuant to Pennsylvania Rule of Appellate Procedure
(Rule) 1925(b) (1925(b) Statement). After review, we affirm.


                                         Background
               The Estate of Tillie Popewchak (Estate) holds title to property located at
213 Main Street, Blakely Borough in the County (Property). Marsha Alexis Boland

      1
          Koldjeski was the former Director for the Lackawanna County Tax Sale Bureau.
      2
          A review of the record reveals that Lynott Kurt is Montaro’s legal counsel.
(Boland) is the Estate’s Administratrix. The Property’s real estate taxes were not
paid for tax years 2008 through 2014, resulting in a $14,450.46 delinquent tax
balance. Following an unsuccessful upset tax sale, the Property was included in the
Bureau’s 2015 judicial tax sale. On January 20, 2015, the Bureau filed a petition for
judicial sale (Sale Petition) and rule to show cause (Rule) in the trial court. The trial
court issued a Rule scheduling a March 11, 2015 hearing. On February 5, 2015, the
County Sheriff’s Office personally served a copy of the Sale Petition and Rule on
Boland. On February 20, 2015, notice of the sale was published in The Times -
Tribune. Boland did not appear at the March 11, 2015 hearing.
               Joan Alexis, who resides at the Property with her disabled husband Eric
Alexis,3 appeared at the March 11, 2015 hearing and negotiated a $200.00 per month
installment plan to pay the delinquent tax balance beginning on April 3, 2015, to
avert the Property’s judicial tax sale. The trial court advised Joan Alexis that her
failure to make the negotiated payment would result in the Property’s sale on April
20, 2015. Joan Alexis failed to remit the required payment and, on April 16, 2015,
the trial court ordered the Property’s sale.
               Montaro purchased the Property at the Bureau’s April 20, 2015 judicial
tax sale.     On May 20, 2015, the Alexises filed a petition with the trial court,
challenging the judicial sale (Petition) on the basis that they were not provided notice
of the sale. On July 8, 2015, the trial court held a hearing and, on July 17, 2015, the
trial court denied the Petition. On August 24, 2015, the Alexises appealed from the
trial court’s order to the Pennsylvania Superior Court, which transferred the matter to
this Court. On August 22, 2016, this Court affirmed the trial court’s order, ruling that
since the Alexises were not owners, there was no requirement that they receive notice



      3
          Eric Alexis is Tillie Popewchak’s grandson.


                                                 2
of the sale.4      On appeal, the Pennsylvania Supreme Court denied the Alexises’
Petitions for Allowance of Appeal and Reconsideration.5
               Concurrently, Montaro filed an Action to Evict the Alexises in
Magisterial District Court (MDC). The MDC granted possession of the Property to
Montaro, and thereafter the Alexises appealed from the MDC’s decision to the trial
court. After numerous filings in the trial court, the Pennsylvania Superior Court and
the United States District Court for the Middle District of Pennsylvania, the trial court
held a non-jury trial. On March 1, 2018, the trial court granted possession of the
Property to Montaro.


                                               Facts
               On September 7, 2018, the Alexises filed the Complaint, entitled
Emergency Action to Quiet Title, Action to Void Tax Sale and Deed for Fraud,
Action to Stop Illegal Possession.           On September 27, 2018, Koldjeski filed the
Preliminary Objections. On October 28, 2018, Montaro filed preliminary objections
adopting Koldjeski’s Preliminary Objections. On January 31, 2019, the trial court
held a hearing, sustained the Preliminary Objections and dismissed the Complaint
with prejudice. On February 14, 2019, the Alexises appealed to the Pennsylvania
Superior Court, which transferred the matter to this Court. On March 19, 2019, the
trial court directed the Alexises to file a Rule 1925(b) Statement within 21 days. On
August 29, 2019, the trial court filed its Rule 1925(a) Opinion stating:

               As of this date, [the Alexises] have not filed a [Rule
               1925(b) S]tatement, as directed by th[e trial] court, pursuant
               to [Rule] 1925(b). As such, th[e trial] court is submitting
               this abbreviated [Rule] 1925(a) statement in lieu of an
               opinion and [the Alexises’] issues are deemed waived
               pursuant to Commonwealth v. Butler, [812 A.2d 631, 634]

      4
          Alexis v. Koldjeski (Pa. Cmwlth. No. 1729 C.D. 2015, filed August 22, 2016).
      5
          Alexis v. Koldjeski (Pa. No. 59 MAL 2015, filed June 27 and July 11, 2017) (respectively).
                                                  3
             ([Pa.] 2002) (‘[An a]ppellant’s failure to properly file a
             Rule 1925(b) [S]tatement waives any issues he may have
             raised.’). See also[] Commonwealth v. Lord, 719 A.2d 306
             ([Pa.] 1998).
Supplemental Reproduced Record at 200B.
             By November 8, 2019 Order (Order), this Court directed:
             [U]pon review of the [trial court’s] August 29, 2019 [Rule]
             1925(a) Opinion, it appears that the trial court opined that
             [the Alexises] failed to preserve any issues for appellate
             review because they did not file a [Rule 1925(b) Statement]
             pursuant to [Rule] 1925(b), and the trial court’s March 19,
             2019 order directing [them] to do so within 21 days of that
             order. Accordingly, the parties shall address whether
             [the Alexises] preserved any issues on appeal in light of
             their apparent failure to file a [Rule 1925(b)] Statement
             as directed by the trial court in their principal briefs on
             the merits or other appropriate motion.

Order at 1 (emphasis added). Notwithstanding this Court’s Order, on February 20,
2020, the Alexises filed a 49-page brief (excluding exhibits), without any mention of
their failure to file a Rule 1925(b) Statement.
             The Pennsylvania Supreme Court has reiterated: “[A]ll appellants must
file a Rule 1925(b) [S]tatement, if ordered to do so by the trial court, enumerating all
issues they wish to have the appellate court consider, or those issues will be deemed
waived for appellate review.” Commonwealth v. Parrish, 224 A.3d 682, 693 (Pa.
2020) (citing Lord). The Parrish Court continued: “[A]ny issues not raised in a Rule
1925(b) [S]tatement are waived.” Parrish, 224 A.3d at 693 (quoting Butler, 812 A.2d
at 634).
             Because the trial court ordered the Alexises to file a Rule 1925(b)
Statement and the Alexises failed to do so, all of their appellate issues are waived.
Parrish. Accordingly, the trial court’s order is affirmed.




                                            4
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric Alexis and Joan Alexis,          :
                   Appellants         :
                                      :
            v.                        :
                                      :
Frank Montaro                         :
Ronald Koldjeski                      :
Lackawanna County T.C.B.              :   No. 558 C.D. 2019
Lackawanna County                     :


PER CURIAM
                                   ORDER

            AND NOW, this 22nd day of May, 2020, the Lackawanna County
Common Pleas Court’s January 31, 2019 order is affirmed.